The cause was heard upon an agreed state of facts. From the judgment rendered plaintiffs appealed.
This action is brought to recover possession of certain land sold for taxes, bid off by the county, and the bid assigned to plaintiffs, to whom the sheriff executed a deed on 22 May, 1917. It is admitted that no notice of sale was given to the owner, Covington, or to the mortgagee, and that no notice to redeem was given or published as required by Revisal, sec. 2903, and also that no affidavit of the holder of the certificate has been filed as required by Revisal, sec. 2904. It has been held that failure in these particulars avoids the sale and deed. Matthews v. Fry, 141 N.C. 582;Rexford v. Phillips, 159 N.C. 213; *Page 455 McNair v. Boyd, 163 N.C. 478; Johnson v. Wilder, 166 N.C. 104. Plaintiffs, however, contend that as assignee of the bid of the county they were not required to give such notice under Revisal, sec. 2904, which reads, "Should the county become the purchaser, then the provisions of sections 2903 and 2904 shall not apply."
The county of Richmond is not suing to recover the land sold for taxes or to foreclose a lien for taxes. The county transferred its bid to plaintiffs and they received a deed direct from the sheriff. They stand in same relation to the owner of the land as if they had bid off the property originally. It was incumbent upon them to give the notice required by law. As held in Rexford v. Phillips, supra, the apparent purpose of this statute is to notify the mortgagee and, through him, the owner of the land of the claim, so that they may save their rights.
Affirmed.